DETAILED ACTION
This Office Action is responsive to the Amendment filed 21 January 2022.  

Claims 1-25 are now pending.  The Examiner acknowledges the amendments to claims 

1, 4-6, 10, 13-16, 19, 20, 22 and 23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 24 are objected to because of the following informalities: at line 6 of claim 13, “(a)said” should apparently read --(a) said--; and at line 2 of claim 24, “the said” should apparently read --said--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 12 of claim 1, it is unclear if “a frequency” is the same as or different than “a frequency” recited at line 8.
At line 13 of claim 1, it is unclear if “frequency” is the same as or different than “a frequency” recited at line 8.
At line 15 of claim 1, it is unclear if “frequency” is the same as or different than “a frequency” recited at line 8.
At line 4 of claim 6, it is unclear if “a first time” is referencing the “exposing” step of line 6 of claim 1, or if “a first time” and “at least another time” are occurrences of the “exposing” step after its occurrence in claim 1.  
Claim 22 at line 1 recites “the treatment is due a mechanism” which is grammatically incorrect.
Further, at line 1 of claim 22, it is unclear if the recitation of “the treatment is due [to]” one of the recited mechanisms is actually a positive recitation of the listed mechanisms or not as the phrase “due [to]” does not appear to positively recite a step of a method. 
Claim 22 is grammatically incorrect at lines 9-11 with the recitation “cells contained in a region of a tissue volume that is not heated is not exposed to the radiation”.  

Response to Arguments
12.	Applicant’s arguments filed 21 January 2022 with respect to the rejection of claims 1-25 under 35 U.S.C. 112(a) have been fully considered and are persuasive in 

13.	Applicant’s arguments filed 21 January 2022 with respect to the rejection of claims 1-25 under 35 U.S.C. 112(a) have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791